Title: To John Adams from Timothy Pickering, 15 September 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 15. 1798

Since I had last the honor to address you, I have received from the Collector of Pennsylvania information of the arrival at Marcus Hook of  Frenchman named Giraud, appointed Consul for Boston. It struck in one of the names presented last May by Mr. Létombe as Consul, for your exequatur was requested and refused. I turned to the Létombe’s letter, & found it so, with the variation of the last letter, the name being Girault. It seems the vessel in which he arrived had 80 days passage. These facts were not of any consequence to represent to you, except that from this man’s arrival originated, beyond doubt, the memory that a French-Consul had arrived, with incidental powers to negociate with the U.States, which was mentioned in my last letter. He must I suppose have been commissioned before the 4th of  September 1797, as well as Dupont , whose Commission was signed by Carnot.
I have the honor to be / with great respect / Sir, your most obt. Servt.

Timothy Pickering.